DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3, 13, 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 13 recites “wherein the convolutional neural network is trained to map velocity and power data of the color flow data to a probability of a flash artifact being present in the color flow data and a strength of the flash artifact”.  There is no written description as to how the mapping as in the claim is being performed.  Specification ¶0050 merely restates the claim language without any further discussion as to how the mapping using the given parameters is being performed.  CNN are complex systems and description so as to reasonably convey to one skilled in the relevant art is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 8, 14-19 rejected under 35 U.S.C. 103 as being unpatentable over Banjanin [US 5664575 A] in view of Agarwal [US 20200175652 A1].
As per claim 1, Banjanin teaches a method, comprising:
acquiring color flow data (Banjanin Col 5 lines 5-7 “color flow processor 40 develops estimates of various parameters of the beamline signals which are representative of movement in the scanned are”);
detecting, a flash artifact in the color flow data (Banjanin Col 11 lines 5-9 “properly identifying a tissue motion signal. In the illustrated embodiment, identification is accomplished by applying the estimate of the power signal”.  In ultrasound, flash artifacts / clutter are those artifacts related with tissue motion and transducer);
adjusting an adaptive filter cutoff of a clutter filter (Banjanin abstract “the tissue rejection filter is embodied as a complex notch filter for filtering the baseband components of the recovered ultrasonic echoes, which filter has a variable notch shape and position as adaptively determined in response to changes in estimates of the spectral components of the tissue signal ” Fig 8b, 8c) based on a classification result (Banjanin Fig 5a-5c, Col 7 lines 50-65 “Since tissue motion is generally not as fast as blood flow, … This effectively "zooms-in" on the slower moving tissue signals, as shown in the normalized plot of FIG. 5c…”, i.e. tissue emotion and blood flow are classified based on the spectrum) 
filtering, with the clutter filter, the flash artifact from the color flow data (Banjanin Col 8 lines 15-20 “Tissue Rejection Filter Control (TRFC) signals which are used to control filtering of the echo signals… thereby remove signal components representative of tissue motion”); and
displaying a color flow image generated from the filtered color flow data (Banjanin Fig 1 item 20, Col 5 lines 12-15 “ display sub-system 20 overlays the above-described gray scale image with a color blood flow image in a manner which is well known to those of ordinary skill in this art.” ).
The only difference is that Banjanin does not expressly discloses that the detecting and classification is with a neural network.
Agarwal, in a similar field of endeavor of addressing artifacts in ultrasound images, teaches detecting and classification with a neural network (Agarwal Fig 1 item 80, 34, ¶0021 “An application which can be used to build a neural net model called “NVidia Digits” …train the neural net model to identify artifacts in ultrasound images of that anatomy from orthogonal image information.…The trained neural net model analyzes this information and, where image artifacts are identified, produces “Artifact ID” data identifying the location of the artifact in the image field”).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method in Arenson by integrating a neural network for detecting and classifying the artifacts.  The modification only requires utilizing available neural networks (NVidia Digits or other “common” deep learning networks as Agarwal ¶0021) for implementing the analyzing and classification between tissue motion and flow.  In neural networks /artificial intelligence, the knowledge database gets updated with data from the system under investigation.  So neural networks use self-learning resulting from experience can occur within the system and can derive conclusions from a complex and seemingly unrelated set of information like artifacts, clutter, noise.  This is one motivation for using neural network for classifying artifacts in image analysis.  
As per claim 2, Banjanin in view of Agarwal further teaches wherein detecting the flash artifact in the color flow data comprises inputting flow and power measurements of the color flow data to the neural network to generate the classification result (Agarwal ¶0020 “The B mode processor performs amplitude (envelope) detection of quadrature demodulated I and Q signal … estimate the Doppler shift…The Doppler shift is proportional to motion at points in the image field, e.g., blood flow and tissue motion. For a color Doppler image, the estimated Doppler flow values… ” ¶0021 “ B mode image information and orthogonal information of the same image region are coupled to a neural net model 80”).
In Agarwal, there is no explicit recitation that velocity is input to the neural network.  However as discussed in Banjanin a color flow processor is used to develop estimates of three spectral moments of a flow signal, e.g., its power, velocity, and variance (Banjanin Col 2 lines 2-5).  That is, it was known from Banjanin that power, velocity, and variance are parameters that describe flow.  Hence, it would have been obvious to a person of ordinary skill in the art that parameters describing the doppler flow be used as input parameters into a neural network.  Neural networks perform mathematical calculations, and  mathematical parameters like power velocity and variance can be used as input parameters so that the network can perform processing and mathematical calculations for feature extraction.  
As per claim 3, Banjanin in view of Agarwal further teaches wherein the classification result includes a highest frequency of the detected flash artifact and wherein adjusting the adaptive filter cutoff comprises setting the adaptive filter cutoff to the mean frequency of the detected flash artifact (Banjanin Col 9 lines 15-17 “…the estimate of tissue mean frequency is used to control the location of the center of the filter notch and the estimates of tissue power and spectrum width” ). 
Banjanin in view of Agarwal does not teach using highest frequency.  This would have been an obvious modification, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In the instant case, setting various parameters for filters (i.e. cutoff to  mean or highest) is only directed to discovering optimum or workable signal output with acceptable values of noise /artifact that is acceptable to the user.  
	As per claims 4-5, Banjanin in view of Agarwal further teaches wherein adjusting the adaptive filter cutoff includes increasing the adaptive filter cutoff if the classification result indicates the flash artifact is stronger than a previous setting of the adaptive filter cutoff or adjusting the adaptive filter cutoff includes decreasing the adaptive filter cutoff if the classification result indicates the flash artifact is weaker than the previous setting of the adaptive filter cutoff (Banjanin abstract “which filter has a variable notch shape and position as adaptively determined”, Fig 8b, higher cutoff band for notch filter than 8c.  i.e. the cut off is adaptively increased based on mean frequency.  The adaptive decrease occurs in Fig 8c).
As per claim 8, Banjanin in view of Agarwal further teaches acquiring additional color flow data, not detecting a second flash artifact in the additional color flow data, and filtering the additional color flow data with the clutter filter configured with a default cutoff (Banjanin Col 11 lines 15-24 “As a result, mapping processor 115 identifies the estimates as being associated with tissue motion whenever the estimate of power output over line 120 exceeds the user set threshold value. In such an instance, mapping processor 115 develops a TRFC signal which causes tissue rejection filter 50 to provide the characteristics of a desired notch filter. However, whenever the estimate of power falls below the threshold, mapping processor 115 generates a TRFC signal which causes tissue rejection filter 50 to perform minimal or no filtering of that resolution volume”).
As per claims 14, 16-19 has limitations similar to claims 1-5 and are rejected for same reasons as above.  Banjanin in view of Agarwal further teaches a system, comprising: an ultrasound probe (Banjanin Fig 1 item 10);  a memory storing instructions; and  a processor communicably coupled to the memory and when executing the instructions (Agarwal ¶0035), 
As per claims 15,  Banjanin in view of Agarwal further teaches a display device (Banjanin Fig 1 item 20), and wherein, when executing the instructions, the processor is configured apply scan conversion to the filtered color flow data to generate a color flow image, and output, to the display device, the color flow image (Banjanin Fig 1 item 200 color scan converter).

Claims 6-7, 20 rejected under 35 U.S.C. 103 as being unpatentable over Banjanin in view of Agarwal as applied to claims 1, 14 above, and further in view
of Winder [US 20040252759 A1].
	As per claim 6-7, 20 Banjanin in view of Agarwal teaches claims 1, 14 as discussed above.  Banjanin in view of Agarwal  does not expressly teach determining that a strength of the flash artifact is above a flash threshold, and rejecting a color flow frame including the flash artifact from being displayed, or determining that a strength of the flash artifact is above a flash threshold, and down-weighting a color flow frame including the flash artifact in a frame average with preceding and subsequent color flow frames 
Winder in a related field of image and motion analysis, teaches determining that a strength of the flash artifact is above a flash threshold, and rejecting a color flow frame including the flash artifact from being displayed (Winder ¶0046“when the frame synthesizer computes a candidate motion field, the frame synthesizer computes a vector variance measure and compares it against a threshold. These measures help ensure that bad frames are rejected.”), or 
determining that a strength of the flash artifact is above a flash threshold, and down-weighting a color flow frame including the flash artifact (Winder ¶0178 “During successive iterations, those pixels with .delta.t values above the threshold are down-weighted ”) in a frame average with preceding and subsequent color flow frames (¶0094 “ the pixel or block of pixels is advanced forward (from time T1) or regressed backward (from time T2) to the time T1+.DELTA..multidot.T. The motion field (477) is used to form the intermediate frame from the two source frames (417, 418).”  Using two frames preceding and subsequent).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Banjanin in view of Agarwal by integrating image analysis and processing as in Winder.  The motivation is that frames having high level of artifacts or noise can be eliminated, or processed and corrected, thereby aiding a medical professional / user to easily identify required information for diagnosis.  

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Banjanin in view of Agarwal as applied to claim 1 above, and further in view of Kiapour [US 20180107684 A1].
As per claim 9, Banjanin in view of Agarwal teaches claim 1 as discussed above.  Banjanin in view of Agarwal  does not expressly teach wherein the neural network comprises a convolutional neural network configured with a plurality of convolutional layers, a plurality of pooling layers, and at least one fully connected layer.
Kiapour, in a related field of image analysis teaches wherein the neural network comprises a convolutional neural network configured with a plurality of convolutional layers, a plurality of pooling layers, and at least one fully connected layer (Kiapour ¶0084 “machine-learned model may be based on deep neural networks (DNN) or convolutional neural networks (CNN)… The CNN is composed of one or more convolution layers with fully connected layers (such as those matching a typical artificial neural network) on top. The CNN also uses tied weights and pooling layers”).
Before the effective filing date it would have been obvious to a person of ordinary skill in the art to use either CNN or DNN as neural network.  Both these are types of artificial intelligence and it would have been simple substitution as in MPEP 2141.III.B.  to use one type of system for another so as to achieve the predictable result classification of features in the images 
	
Claims 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Banjanin in view of Agarwal and Kiapour as applied to claim 9 above, and further in view of Winder [US 20040252759 A1].
As per claims 9-12, they have limitations to claim 9 and are rejected for same reason as above over Banjanin in view of Agarwal and Kiapour.  Banjanin in view of Agarwal and Kiapour further teaches acquiring an ensemble of color flow data (Agarwal ¶0025 “each transmit-receive interval, increases time required to acquire the ensembles of echoes needed for Doppler flow estimation”); and demodulating the color flow data prior to inputting the ensemble of color flow data to the convolutional neural network (Agarwal ¶0020 “The B mode processor performs amplitude (envelope) detection of quadrature demodulated I and Q”).
	Banjanin in view of Agarwal  does not expressly teach rejecting the frame if a strength of the flash artifact determined is above a flash threshold.
Winder in a related field of image and motion analysis, teaches rejecting the frame if a strength of the flash artifact determined by the convolutional neural network is above a flash threshold; (Winder ¶0046“when the frame synthesizer computes a candidate motion field, the frame synthesizer computes a vector variance measure and compares it against a threshold. These measures help ensure that bad frames are rejected.”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Banjanin in view of Agarwal by integrating image analysis and processing as in Winder.  The motivation is that frames having high level of artifacts or noise can be eliminated, thereby aiding a medical professional / user to easily identify required information for diagnosis. 
 
Prior art of record and status of claim 13
Prior art of record in attached in PTO 892 are related to the claimed subject matter .  None of the references of record expressly teach wherein the convolutional neural network is trained to map velocity and power data of the color flow data to a probability of a flash artifact being present in the color flow data and a strength of the flash artifact, as required in claim 13.  However, there is pending 112 (a) rejection for this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793